Citation Nr: 1046334	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired sleep or 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to December 
1979 and from January 1981 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which 
denied service connection for sleep apnea, also claimed as a 
respiratory condition.

This matter was previously remanded by the Board in January 2010 
for additional development.  That development has been completed, 
and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that further development is 
necessary in order to fully and fairly adjudicate the Veteran's 
claim.

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Subsequent to the January 2010 remand of this matter, the Veteran 
received an additional letter in March 2010 informing him of the 
evidence needed to substantiate his claim.  In a statement 
received in June 2010, the Veteran indicated that he had new 
medical evidence available at the Leavenworth VA Medical Center 
in support of his claim for service connection for an acquired 
sleep or respiratory disorder.  However, it appears that these 
records have not been associated with the claims file.  On 
remand, the RO should obtain these VA treatment records.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley 
v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is held to have constructive notice of 
documents generated by VA, even if the documents have not been 
made part of the record in a claim for benefits).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's VA 
treatment records from the Leavenworth VA 
Medical Center since February 2009

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


